Case: 09-20297     Document: 00511085612          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 09-20297
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

GIL MORALES-ESPINOZA, also known as Gil Morales, also known as Juan
Jose Sanchez,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:08-CR-517-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Gil Morales-Espinoza appeals the within guidelines sentence imposed
following his guilty plea to illegal reentry. He argues that the district court
procedurally erred in failing to consider his nonfrivolous argument that the
nature and circumstances of his aggravated assault and kidnapping convictions
warranted a non-guidelines sentence. Because he failed to raise this procedural




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20297   Document: 00511085612 Page: 2        Date Filed: 04/20/2010
                                No. 09-20297

objection below, review is for plain error only. See United States v. Mondrgaon-
Santiago, 564 F.3d 357, 361 (5th Cir.), cert. denied, 130 S. Ct. 192 (2009).
      “[W]hen a judge decides simply to apply the Guidelines to a particular
case, doing so will not necessarily require lengthy explanation.” Rita v. United
States, 551 U.S. 338, 356 (2007). The sentencing judge, however, should say
more “‘[w]here the defendant . . . presents nonfrivolous reasons for imposing a
different sentence.’” United States v. Whitelaw, 580 F.3d 256, 261 (5th Cir. 2009)
(quoting Rita, 551 U.S. at 356-57).     Morales-Espinoza’s contention that he
presented the district court with a nonfrivolous reason in favor of a non-
guidelines sentence is refuted by the presentence report’s description of the
violent nature of his aggravated assault and kidnapping offenses. Moreover, the
record supports a determination that the district court did indeed consider
Morales-Espinoza’s downward departure argument. Having imposed a within
guidelines sentence, the district court was not required to provide extensive
reasons for the sentence under these circumstances. See Rita, 551 U.S. at 356.
      AFFIRMED.




                                        2